                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

ANTHONY RAY THOMPSON,                           )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )
                                                ) CIVIL ACTION NO. 19-0698-JB-MU
VINCENT NORMAN, et al.,                         )
                                                )
                      Defendants.               )

                                             ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B) and dated November 12, 2019 is ADOPTED as the opinion of this Court.

Accordingly, Plaintiff’s motion for a temporary restraining order (Doc. 6) is DENIED.

       DONE and ORDERED this 6th day of December, 2019.

                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
